Title: Abigail Adams to John Adams, 13 June 1780
From: Adams, Abigail
To: Adams, John



My dearest Friend

June 13 1780


The Palles which I thought had saild a fortnight ago, still lies at Newbury Port, and gives me the opportunity of acquainting you with the death of a Sister in Law, who I followed to the grave a week ago, leaving behind a Babe about 5 days old, and a distressd family of children, by which loss your Brother is bereved of an Excellent wife and his children a most kind and affectionate Mother. I have had one of the little Girls with me, and shall keep her till he can supply his family with better assistance.
We are greatly anxious for the fate of Charlestown, no Fleet arrived, yet no Alliance—am tired a looking for them.—Constitution will pass, will be accepted, we shall have a constitution of good goverment soon.—Mr. Lovell writes me your accompts are pass’t. There is a balance in your favour for which the treasurer will draw Bills of exchange. Shall I send them to you, or sell them here for hard Money which I can easily do? Shall wait your determination when ever I receive them. Enclosed is a pattern of which should be glad of 4 yards. —Friends all well—impatiently waiting to hear from you. Most affectionately Yours.
Love to the children. But a moments warning to write this.
